Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 1 of 11 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

 JOHN GRIFFIN, Individually and For Others                  Case No. ______________
 Similarly Situated,

 v.                                                         JURY TRIAL DEMANDED

 HUNT, GUILLOT, & ASSOCIATES, LLC                           CLASS AND COLLECTIVE ACTION


                                          COMPLAINT

                                             SUMMARY

       1.      Hunt, Guillot, & Associates, LLC (HGA) failed to pay John Griffin (Griffin) and other

workers like him, overtime as required by the Fair Labor Standards Act (FLSA), the Ohio Minimum

Fair Wage Standards Act, O.R.C. §§4111 et seq., (“the Ohio Wage Act”), the Ohio Prompt Pay Act

(“OPPA”), and Ohio Rev. Code §4113.15 (the Ohio Wage Act and the OPPA will be referred to

collectively as “the Ohio Acts”).

       2.      Instead, HGA paid Griffin and other workers like him the same hourly rate for all

hours worked, including those in excess of 40 in a workweek (or “straight time for overtime”).

       3.      Griffin brings this lawsuit to recover unpaid overtime wages and other damages owed

under the FLSA.

                                    JURISDICTION AND VENUE

       4.      This Court has original subject matter jurisdiction pursuant to 28 U.S.C. § 1331 and

29 U.S.C. § 216(b) because this Action involves a federal question under the FLSA. The Court also

has supplemental jurisdiction over any state law sub-class pursuant to 28 U.S.C. § 1367.

       5.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because HGA conducts

substantial business in Houston, Texas.

       6.      HGA is Headquartered in Ruston, Louisiana, in this District and Division.
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 2 of 11 PageID #: 2



                                             THE PARTIES

       7.       During the relevant period, Griffin was an hourly employee of HGA.

       8.       Throughout his employment with HGA, Griffin was paid the same hourly rate for all

hours worked (including those hours in excess of 40 hours in a single workweek) with no overtime

compensation.

       9.       Griffin’s offer letter from HGA specifically states that he will be paid the same hourly

rate for all hours worked.

       10.      His written consent is attached herein as Exhibit A.

       11.      Griffin brings this action on behalf of himself and other similarly situated workers who

were paid by HGA’s “straight time for overtime” system.

       12.      The class of similarly situated employees sought to be certified as a collective action

under the FLSA is defined as:

       All hourly employees of Hunt, Guillot, and Associates during the past 3 years
       who were paid straight time for overtime (the “FLSA Class Members”).

       13.      Griffin seeks conditional and final certification of this Putative Class in this collective

action under 29 U.S.C. § 216(b).

       14.      Griffin also seeks class certification under Fed. R. Civ. P. 23 of the following class

under the Ohio Wage Acts:

       All hourly employees of Hunt, Guillot, and Associates working in Ohio during
       the past 3 years who were paid straight time for overtime (the “Ohio Class
       Members”).

       15.      Collectively, the FLSA Class Members and the Ohio Class Members are referred to as

the Putative Class Members.

       16.      HGA may be served with process by serving its registered agent Registered Agent

Solutions, Inc., 1701 Directors BLVD., Suite 300, Austin, Texas 78744.



                                                    2
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 3 of 11 PageID #: 3



                                    COVERAGE UNDER THE FLSA

        17.     At all times hereinafter mentioned, HGA was and is an employer within the meaning

of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        18.     At all times hereinafter mentioned, HGA was and is an enterprise within the meaning

of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        19.     At all times hereinafter mentioned, HGA was and is an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$500,000 (exclusive of excise taxes at the retail level which are separately stated).

        20.     16.     HGA has and has had employees engaged in commerce or in the production

of goods for commerce, or employees handling, selling, or otherwise working on goods or materials

that have been moved in or were produced for commerce, such as hand tools, automobiles,

computers, and cell phones.

        21.     At all times hereinafter mentioned, Griffin and the FLSA Class Members were engaged

in commerce or in the production of goods for commerce per 29 U.S.C. §§ 206-207.

                                              THE FACTS

        22.     HGA is a staffing company that provides recruitment services to the oil and gas,

power, and construction industries, among others.

        23.     HGA staffs employees to these industries throughout the United States.

        24.     HGA has offices throughout the United States including 3 in Texas.




                                                    3
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 4 of 11 PageID #: 4



         25.   In order to provide services to its clients, HGA hires employees it pays on an hourly

basis.

         26.   Griffin worked for HGA as a Project Construction Manager.

         27.   Griffin worked with construction workers and engineers to oversee project

development.

         28.   Griffin was staffed to U.S. Steel in Leipsic, Ohio.

         29.   Griffin was paid $95 an hour for every approved hour worked.

         30.   Griffin was employed by HGA from September 2019 until February 2020.

         31.   Griffin was an hourly employee of HGA.

         32.   Griffin was not paid a guaranteed salary.

         33.   Griffin reported the hours he worked to HGA on a regular basis.

         34.   If Griffin worked under 40 hours, he would have only paid for the hours he worked.

         35.   But Griffin would regularly work more than 40 hours in a week.

         36.   In fact, Griffin routinely worked 50 or more hours a week.

         37.   For example, in the two-week pay period ending on January 19, 2020, Griffin worked

120.

         38.   He was paid his same hourly rate for all 120 hours. In one or both of those weeks,

Griffin worked overtime.

         39.   The hours Griffin worked are reflected in HGA’s payroll records.

         40.   HGA paid Griffin the same hourly rate for all hours worked, including those hours in

excess of 40 hours in a single workweek.

         41.   HGA did not pay Griffin overtime for all hours worked in excess of 40 hours in a

single workweek.




                                                  4
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 5 of 11 PageID #: 5



        42.    Rather than receiving time and half as required by the FLSA and the Ohio Wage Acts,

Griffin only received “straight time” pay for overtime hours worked.

        43.    This “straight time for overtime” payment scheme violates the FLSA and the Ohio

Wage Acts.

        44.    HGA was aware of the overtime requirements of the FLSA and the Ohio Wage Acts.

        45.    HGA nonetheless failed to pay certain hourly employees, such as Griffin, overtime.

        46.    Griffin and the Putative Class Members perform job duties in furtherance of the

power industry business sector and are subjected to similar compensation practices.

        47.    Griffin and the Putative Class Members also worked similar hours and were denied

overtime because of the same illegal pay practice.

        48.    Griffin and the Putative Class Members regularly worked in excess of 40 hours each

week.

        49.    HGA did not pay Griffin and the Putative Class Members on a salary basis.

        50.    HGA paid Griffin and the Putative Class Members “straight time for overtime.”

        51.    HGA failed to pay Griffin and the Putative Class Members overtime for hours worked

in excess of 40 hours in a single workweek.

        52.    HGA knew, or acted with reckless disregard for whether, Griffin and the Putative

Class Members were paid in accordance with the FLSA or the Ohio Wage Acts.

        53.    HGA’s failure to pay overtime to these hourly workers was, and is, a willful violation

of the FLSA and the Ohio Wage Acts.

                                         FLSA VIOLATIONS

        54.    By failing to pay Griffin and those FLSA Class overtime at one-and-one-half times

their regular rates, HGA violated the FLSA’s overtime provisions.




                                                     5
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 6 of 11 PageID #: 6



        55.     HGA owes Griffin and FLSA Class the difference between the rate actually paid and

the proper overtime rate.

        56.     Because HGA knew, or showed reckless disregard for whether, its pay practices

violated the FLSA, HGA owes these wages for at least the past three years.

        57.     HGA is liable to Griffin and the FLSA Class for an amount equal to all unpaid

overtime wages as liquidated damages.

        58.     Griffin and those similarly situated to him are entitled to recover all reasonable

attorneys’ fees and costs incurred in this action.

                                    OHIO WAGE ACT VIOLATIONS

        59.     Griffin brings this claim under the Ohio Wage Act as a Rule 23 class action.

        60.     The conduct alleged violates the Ohio Wage Act (O.R.C. §§4111).

        61.     At all relevant times, HGA was and is subject to the requirements of the Ohio Wage

Acts.

        62.     At all relevant times, HGA employed Griffin and each Ohio Class Member as an

“employee” within the meaning of the Ohio Wage Act.

        63.     The Ohio Wage Act requires employers like HGA to pay employees at one and one-

half (1.5) times the regular rate of pay for hours worked in excess of forty (40) hours in any one week.

Griffin and each member of the Ohio Class are entitled to overtime pay under the Ohio Wage Acts.

        64.     HGA paid Griffin and each member of the Ohio Class straight time for overtime and

failed to pay these workers overtime for hours worked in excess of 40 hours per workweek.

        65.     Griffin and the Ohio Class Members seek unpaid overtime in amount equal to 1.5

times the regular rate of pay for work performed in excess of 40 hours in a workweek, prejudgment

interest, all available penalty wages, and such other legal and equitable relief as the Court deems just

and proper.


                                                     6
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 7 of 11 PageID #: 7



       66.     Griffin and the Ohio Class Members also seek recovery of attorneys’ fees, costs, and

expenses of this action, to be paid by HGA, as provided by the Ohio Wage Acts.

                         CLASS AND COLLECTIVE ACTION ALLEGATIONS

       67.     The illegal pay practices HGA imposed on Griffin were imposed on the Putative Class

Members.

       68.     Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

       69.     Numerous other individuals who worked with Griffin were paid in the same manner,

performed similar work, and were not properly compensated for all hours worked as required by

federal and state wage laws.

       70.     Based on his experiences and tenure with HGA, Griffin is aware that HGA’s illegal

practices were imposed on the Putative Class Members.

       71.     The Putative Class Members were not paid overtime when they worked more than 40

hours per week.

       72.     HGA’s failure to pay overtime at the rates required by federal law result from generally

applicable, systematic policies, and practices which are not dependent on the personal circumstances

of the Putative Class Members.

       73.     Griffin’s experiences are therefore typical of the experiences of the Putative Class

Members.

       74.     The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent class or collective treatment.

       75.     Griffin has no interests contrary to, or in conflict with, the Putative Class Members.

       76.     Like each Putative Class Member, Griffin has an interest in obtaining the unpaid

overtime wages owed under federal and state law.


                                                   7
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 8 of 11 PageID #: 8



        77.     The precise size and the identity of other Putative Class Members is ascertainable from

the business records, tax records, and/or employee or personnel records maintained by HGA.

        78.     A class and collective action, such as the instant one, is superior to other available

means for fair and efficient adjudication of the lawsuit.

        79.     Absent a class or collective action, many Putative Class Members will not obtain

redress of their injuries and HGA will reap the unjust benefits of violating the FLSA and Ohio Wage

Acts.

        80.     Furthermore, even if some Putative Class Members could afford individual litigation

against HGA, it would be unduly burdensome to the judicial system.

        81.     If individual actions were required to be brought by each Putative Class Member, it

would necessarily result in a multiplicity of lawsuits and would create hardship to Putative Class

Members, to HGA, and to the Court.

        82.     Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Class Members and provide for judicial consistency.

        83.     The questions of law and fact common to each of Putative Class Members

predominate over any questions affecting solely the individual members. Among the common

questions of law and fact are:

                a.      Whether Griffin and the Putative Class Members’ FLSA rights were violated

                        as a result of HGA’s straight time for overtime policy;

                b.      Whether HGA required Griffin and the Putative Class Members to work more

                        than 40 hours during individual work weeks;

                c.      Whether HGA’s decision to pay Griffin and the Putative Class Members

                        straight time for overtime was made in good faith;

                d.      Whether HGA paid Griffin and the Putative Class Members on a salary basis;


                                                   8
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 9 of 11 PageID #: 9



                e.      Whether HGA failed to pay Griffin and the Putative Class Members at a rate

                        of one and one-half times their regular rate of pay when they worked more

                        than 40 hours in a single workweek;

                f.      Whether HGA’s violation of the FLSA and Ohio Wage Acts was willful; and

                g.      Whether HGA’s illegal pay practices were applied uniformly across the nation

                        to Griffin and all the Putative Class Members.

        84.     Griffin and the Putative Class Members sustained damages arising out of HGA’s illegal

and uniform employment policy.

        85.     Griffin knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a class and collective action.

        86.     Griffin will fairly and adequately represent and protect the interests of the Putative

Class Members.

        87.     Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude

collective action treatment.

                                             JURY DEMAND

        88.     Griffin demands a Jury trial.

                                                 PRAYER

        89.     Griffin prays for relief as follows:

                a. An Order designating this lawsuit as a collective action and permitting the issuance

                     of a notice pursuant to 29 U.S.C. § 216(b) to all FLSA Class Members with

                     instructions to permit them to assert timely FLSA claims in this action by filing

                     individual Consents to Sue pursuant to 29 U.S.C. § 216(b);




                                                       9
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 10 of 11 PageID #: 10



             b. For an Order pursuant to Section 16(b) of the FLSA finding HGA liable for

                unpaid back wages due to Griffin and the Putative Class Members for liquidated

                damages equal in amount to their unpaid compensation;

             c. For an Order designating the state law classes as class actions pursuant to Fed. R.

                Civ. P. 23;

             d. For an Order appointing Griffin and his counsel as Class Counsel to represent the

                interests of both the federal and state law classes;

             e. For an Order awarding attorneys’ fees, costs and pre- and post-judgment interest;

                and

             f. For an Order granting such other and further relief as may be necessary and

                appropriate.

                                            Respectfully submitted,

                                            /s/ W. David Hammett
                                            W. David Hammett
                                            LA Bar No. 23112
                                            Joseph W. Wright
                                            LA Bar No. 38967
                                            Davenport, Files, and Kelly
                                            1509 Lamy Lane
                                            Monroe, Louisiana 71211
                                            wdh@dfklaw.com

                                            /s/ Michael A. Josephson
                                            Michael A. Josephson
                                            Texas Bar No. 24014780
                                            Andrew Dunlap
                                            Texas Bar No. 24078444
                                            Richard M. Schreiber
                                            Texas Bar No. 24056278
                                            JOSEPHSON DUNLAP, LLP
                                            11 Greenway Plaza, Suite 3050
                                            Houston, Texas 77046
                                            713-352-1100 – Telephone
                                            713-352-3300 – Facsimile
                                            mjosephson@mybackwages.com
                                            adunlap@mybackwages.com
                                               10
Case 3:20-cv-01189-TAD-KLH Document 1 Filed 09/14/20 Page 11 of 11 PageID #: 11



                                    rschreiber@mybackwages.com

                                    AND
                                    /s/ Richard J. Burch
                                    Richard J. (Rex) Burch
                                    Texas Bar No. 24001807
                                    8 Greenway Plaza, Suite 1500
                                    BRUCKNER BURCH, PLLC
                                    Houston, Texas 77046
                                    (713) 877-8788 - Telephone
                                    (713) 877-8065 - Facsimile
                                    rburch@brucknerburch.com

                                    ATTORNEYS FOR PLAINTIFF




                                      11
